COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                      01-14-01025-CV
Style:                             Ali Lahijani and Mega Shipping, LLC
                                   v. Melifera Partners, LLC, MW Realty Group, and Melissa Waters
Date motion filed*:                April 29, 2015
Type of motion:                    Motion for leave to file amended opening brief
Party filing motion:               Appellant
Document to be filed:              Amended appellant’s brief

Is appeal accelerated?       Yes

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted in part
                    If document is to be filed, document due: May 19, 2015
                     The Court will not grant additional motions to extend time.
                   Denied
                   Dismissed in part
                   Other: _____________________________________
          Appellants’ request to file an amended brief is granted. Appellant’s amended brief is due May 19, 2015.
          Appellees’ brief is due to be filed no later than 20 days from the date of the filing of appellant’s amended
          brief. See TEX. R. APP. P. 38.6(b).




Judge’s signature: /s/ Russell Lloyd
                   

Panel consists of      ____________________________________________

Date: May 5, 2015